Name: 2006/537/EC: Council Decision of 29Ã AprilÃ 2004 on the signing and provisional application of a Protocol to the Partnership andÃ Cooperation Agreement between the European Communities and their Member States, of the one part, and Ukraine, of the other part (PCA) on accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the PCA and on adjustments to the PCA
 Type: Decision
 Subject Matter: European construction;  Europe;  world organisations;  international affairs
 Date Published: 2006-08-16

 16.8.2006 EN Official Journal of the European Union L 224/15 COUNCIL DECISION of 29 April 2004 on the signing and provisional application of a Protocol to the Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and Ukraine, of the other part (PCA) on accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the PCA and on adjustments to the PCA (2006/537/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 44(2), the last sentence of Article 47(2), and Articles 55, 57(2), 71, 80(2), 93, 94, 133 and 181a, in conjunction with Article 300(2) first subparagraph, first sentence thereof, Having regard to the Treaty of Accession of 16 April 2003, and in particular Article 2(3) thereof, Having regard to the Act annexed to the Treaty of Accession, and in particular Article 6(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) On 8 December 2003, the Council authorised the Commission, on behalf of the Community and its Member States, to negotiate with Ukraine a Protocol to the Partnership and Cooperation Agreement to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the European Union, and to provide for certain technical adjustments linked to the institutional and legal developments within the European Union. (2) Subject to its possible conclusion at a later date, the Protocol initialled on 30 March 2004 should be signed on behalf of the European Community and its Member States. (3) The Protocol should be applied on a provisional basis as from the date of accession, pending completion of the relevant procedures for its formal conclusion, HAS DECIDED AS FOLLOWS: Article 1 The President of the Council is hereby authorised to designate the person(s) empowered to sign, on behalf of the European Community and its Member States, the Protocol to the Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and Ukraine, of the other part (PCA) on accession of the Czech Republic, the Republic of Cyprus, the Republic of Estonia, the Republic of Hungary, the Republic of Latvia, the Republic of Lithuania, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the PCA and on adjustments to the PCA, subject to possible conclusion at a later stage. The text of the Protocol is attached to this Decision (1). Article 2 Pending its entry into force, the Protocol shall be applied on a provisional basis from the date of accession. Done at Luxembourg, 29 April 2004. For the Council The President M. McDOWELL (1) See page 16 of this Official Journal. PROTOCOL to the Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and Ukraine, of the other part (PCA), on accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the PCA and on adjustments to the PCA THE KINGDOM OF BELGIUM, THE CZECH REPUBLIC, THE KINGDOM OF DENMARK, THE FEDERAL REPUBLIC OF GERMANY, THE REPUBLIC OF ESTONIA, THE HELLENIC REPUBLIC, THE KINGDOM OF SPAIN, THE FRENCH REPUBLIC, IRELAND, THE ITALIAN REPUBLIC, THE REPUBLIC OF CYPRUS, THE REPUBLIC OF LATVIA, THE REPUBLIC OF LITHUANIA, THE GRAND DUCHY OF LUXEMBOURG, THE REPUBLIC OF HUNGARY, THE REPUBLIC OF MALTA, THE KINGDOM OF THE NETHERLANDS, THE REPUBLIC OF AUSTRIA, THE REPUBLIC OF POLAND, THE PORTUGUESE REPUBLIC, THE REPUBLIC OF SLOVENIA, THE SLOVAK REPUBLIC, THE REPUBLIC OF FINLAND, THE KINGDOM OF SWEDEN, THE UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN IRELAND, hereinafter referred to as the Member States, represented by the Council of the European Union, and THE EUROPEAN COMMUNITY AND THE EUROPEAN ATOMIC ENERGY COMMUNITY, hereinafter referred to as the Communities, represented by the Council of the European Union and the European Commission, of the one part, and UKRAINE of the other part, hereinafter referred to as Parties for the purposes of this Protocol, HAVING REGARD TO the provisions of the Treaty between the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the Hellenic Republic, the Kingdom of Spain, the French Republic, Ireland, the Italian Republic, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands, the Republic of Austria, the Portuguese Republic, the Republic of Finland, the Kingdom of Sweden and the United Kingdom of Great Britain and Northern Ireland (Member States of the European Union), and the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic concerning the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the European Union, which was signed in Athens on 16 April 2003 and will enter into force on 1 May 2004, CONSIDERING the new situation in relations between Ukraine and the European Union arising from the accession to the European Union of 10 new Member States, which opens opportunities and brings about challenges for the cooperation between Ukraine and the European Union, TAKING INTO ACCOUNT the desire of the Parties to ensure the attainment and implementation of the objectives and principles of the PCA, HAVE AGREED AS FOLLOWS: Article 1 The Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic shall be Parties to the Partnership and Cooperation Agreement, establishing a partnership between the European Communities and their Member States, of the one part, and Ukraine, of the other part, signed in Luxembourg on 14 June 1994 and which entered into force on 1 March 1998 (hereinafter the Agreement) and shall respectively adopt and take note, in the same manner as other Member States of the Community, of the texts of the Agreement, and of the Joint Declarations, Declarations and Exchanges of Letters annexed to the Final Act signed on the same date and the Protocol to the Agreement of 10 April 1997 that entered into force on 12 October 2000. Article 2 1. To take account of recent institutional developments within the European Union, the Parties agree that following the expiry of the Treaty establishing the European Coal and Steel Community, existing provisions in the Agreement referring to the European Coal and Steel Community shall be deemed to refer to the European Community which has taken over all rights and obligations contracted by the European Coal and Steel Community. 2. To take account of the institutional developments that have taken place in the international trading system of the GATT-WTO, the Parties agree that the existing references to the GATT throughout the text of the Agreement shall be deemed to refer to the GATT 1994, and the provision Ukraine's accession to the GATT shall be understood as Ukraine's accession to the WTO. 3. To take account of the development of the treaty base of the European Energy Charter, the Parties agree that existing references to the European Energy Charter throughout the text of the Agreement shall be considered to include references to the Energy Charter Treaty and to the Energy Charter Protocol on Energy Efficiency and Related Environmental Aspects. Article 3 This Protocol shall form an integral part of the Agreement. Article 4 1. This Protocol shall be approved by the Communities, by the Council of the European Union on behalf of the Member States and by Ukraine in accordance with their own procedures. 2. The Parties shall notify each other of the completion of the corresponding procedures referred to in the preceding paragraph. The instruments of approval shall be deposited with the General Secretariat of the Council of the European Union. Article 5 1. This Protocol shall enter into force on the same day as the Treaty on Accession provided that all the instruments of approval of this Protocol have been deposited before that date. 2. Where not all instruments of approval of this Protocol have been deposited before that date, this Protocol shall enter into force on the first day of the first month following the date of the deposit of the last instrument of approval. 3. Where not all instruments of approval of this Protocol have been deposited before 1 May 2004, this Protocol shall apply provisionally with effect from 1 May 2004. Article 6 The texts of the Agreement, the Final Act and all documents annexed to it, as well as the Protocol to the Agreement of 10 April 1997, are drawn up in the Czech, Estonian, Hungarian, Latvian, Lithuanian, Maltese, Polish, Slovak and Slovene languages. They are annexed (1) to this Protocol and are equally authentic with the texts in the other languages in which the Agreement, the Final Act and the documents annexed to it, as well as the Protocol to the Agreement of 10 April 1997 are drawn up. Article 7 This Protocol is drawn up in duplicate in the Czech, Danish, Dutch, English, Estonian, Finnish, French, German, Greek, Hungarian, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Slovak, Slovene, Spanish, Swedish and Ukrainian languages, each of these texts being equally authentic. Hecho en DublÃ ­n, el veintinueve de abril de dos mil cuatro. V Dublinu dne dvacÃ ¡tÃ ©ho devÃ ¡tÃ ©ho dubna dva tisÃ ­ce Ã tyÃ i. UdfÃ ¦rdiget i Dublin den niogtyvende april to tusind og fire. Geschehen zu Dublin am neunundzwanzigsten April zweitausendundvier. Kahe tuhande neljanda aasta aprillikuu kahekÃ ¼mne Ã ¼heksandal pÃ ¤eval Dublinis. Ã Ã ³Ã ¹Ã ½Ã µ Ã Ã Ã ¿ Ã Ã ¿Ã Ã ²Ã »Ã ¯Ã ½Ã ¿, Ã Ã Ã ¹Ã  Ã µÃ ¯Ã ºÃ ¿Ã Ã ¹ Ã µÃ ½Ã ½Ã ­Ã ± Ã ÃÃ Ã ¹Ã »Ã ¯Ã ¿Ã Ã ´Ã Ã ¿ Ã Ã ¹Ã »Ã ¹Ã ¬Ã ´Ã µÃ  Ã Ã ­Ã Ã Ã µÃ Ã ±. Done at Dublin on the twenty-ninth day of April in the year two thousand and four. Fait Ã Dublin, le vingt-neuf avril deux mille quatre. Fatto a Dublino, addÃ ¬ ventinove aprile duemilaquattro. DublinÃ , divi tÃ «kstoÃ ¡i ceturtÃ  gada divdesmit devÃ «tajÃ  aprÃ «lÃ «. Priimta du tÃ «kstanÃ iai ketvirtÃ ³ metÃ ³ balandÃ ¾io dvideÃ ¡imt devintÃ dienÃ Dubline. Kelt Dublinban, a kÃ ©tezer-negyedik Ã ©v Ã ¡prilis havÃ ¡nak huszonkilencedik napjÃ ¡n. MagÃ §mul f' Dublin fid-disgÃ §a u gÃ §oxrin jum ta' April tas-sena elfejn u erbgÃ §a. Gedaan te Dublin, de negenentwintigste april tweeduizendvier. SporzÃ dzono w Dublinie, dnia dwudziestego dziewiÃ tego kwietnia roku dwa tysiÃ ce czwartego. Feito em Dublim, em vinte e nove de Abril de dois mil e quatro. V Dubline dvadsiatehodeviateho aprÃ ­la dvetisÃ ­cÃ ¡tyri. V Dublinu, dne devetindvajsetega aprila leta dva tisoÃ  Ã ¡tiri. Tehty Dublinissa kahdentenakymmenentenÃ ¤yhdeksÃ ¤ntenÃ ¤ pÃ ¤ivÃ ¤nÃ ¤ huhtikuuta vuonna kaksituhattaneljÃ ¤. Som skedde i Dublin den tjugonionde april tjugohundrafyra. Ã Ã Ã ¸Ã ½Ã µÃ ½Ã ¾ Ã  Ã Ã Ã ±Ã »Ã Ã ½Ã , Ã ´Ã ²Ã °Ã ´Ã Ã Ã Ã  Ã ´Ã µÃ ²'Ã Ã Ã ¾Ã ³Ã ¾ Ã ºÃ ²Ã Ã Ã ½Ã  Ã ´Ã ²Ã  Ã Ã ¸Ã Ã Ã Ã  Ã Ã µÃ Ã ²Ã µÃÃ Ã ¾Ã ³Ã ¾ ÃÃ ¾Ã ºÃ . Por los Estados miembros Za Ã lenskÃ © stÃ ¡ty For medlemsstaterne FÃ ¼r die Mitgliedstaaten Liikmesriikide nimel Ã Ã ¹Ã ± Ã Ã ± Ã ºÃ Ã ¬Ã Ã · Ã ¼Ã ­Ã »Ã · For the Member States Pour les Ã tats membres Per gli Stati membri DalÃ «bvalstu vÃ rdÃ  ValstybiÃ ³ nariÃ ³ vardu A tagÃ ¡llamok rÃ ©szÃ ©rÃ l GÃ §all-Istati Membri Voor de lidstaten W imieniu PaÃ stw CzÃ onkowskich Pelos Estados-Membros Za Ã lenskÃ © Ã ¡tÃ ¡ty Za drÃ ¾ave Ã lanice JÃ ¤senvaltioiden puolesta PÃ ¥ medlemsstaternas vÃ ¤gnar Ã Ã ° Ã Ã µÃÃ ¶Ã °Ã ²Ã ¸-Ã §Ã ¿Ã µÃ ½Ã ¸ Por las Comunidades Europeas Za EvropskÃ ¡ spoleÃ enstvÃ ­ For De EuropÃ ¦iske FÃ ¦llesskaber FÃ ¼r die EuropÃ ¤ischen Gemeinschaften Euroopa Ã ¼henduste nimel Ã Ã ¹Ã ± Ã Ã ¹Ã  Ã Ã Ã Ã ÃÃ ±Ã Ã ºÃ ­Ã  Ã Ã ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã µÃ  For the European Communities Pour les CommunautÃ ©s europÃ ©ennes Per le ComunitÃ europee Eiropas Kopienu vÃ rdÃ  Europos BendrijÃ ³ vardu Az EurÃ ³pai KÃ ¶zÃ ¶ssÃ ©gek rÃ ©szÃ ©rÃ l GÃ §all-Komunitajiet Ewropej Voor de Europese Gemeenschappen W imieniu WspÃ ³lnot Europejskich Pelas Comunidades Europeias Za EurÃ ³pske spoloÃ enstvÃ ¡ Za Evropske skupnosti Euroopan yhteisÃ ¶jen puolesta PÃ ¥ Europeiska gemenskapernas vÃ ¤gnar Ã Ã ° Ã Ã ²ÃÃ ¾Ã ¿Ã µÃ ¹Ã Ã Ã ºÃ  Ã ¡Ã ¿Ã Ã ²Ã Ã ¾Ã ²Ã °ÃÃ ¸Ã Ã Ã ²Ã ° Por Ucrania Za Ukrajinu For Ukraine FÃ ¼r die Ukraine Ukraina nimel Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã Ã ºÃ Ã ±Ã ½Ã ¯Ã ± For Ukraine Pour l'Ukraine Per l'Ucraina Ukrainas vÃ rdÃ  Ukrainos vardu Ukrajna rÃ ©szÃ ©rÃ l GÃ §all-Ukrajna Voor OekraÃ ¯ne W imieniu Ukrainy Pela UcrÃ ¢nia Za Ukrajinu Za Ukrajino Ukrainan puolesta PÃ ¥ Ukrainas vÃ ¤gnar Ã Ã ° Ã £Ã ºÃÃ °Ã Ã ½Ã  (1) The Czech, Estonian, Hungarian, Latvian, Lithuanian, Maltese, Polish, Slovak and Slovenian versions of the Agreement shall be published in the special edition of the Official Journal at a later date.